TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00337-CV



                                   Jody Albrecht, Appellant

                                                v.

                               Edgar H. Albrecht, Jr., Appellee


         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
        NO. 10-1425-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal was abated in June 2012 after appellant Jody Albrecht filed a notice of

bankruptcy. See Tex. R. App. P. 8.1. On April 23, 2013, appellant filed a motion to reinstate, see

Tex. R. App. P. 8.3, and dismiss this appeal. She states that the bankruptcy action has concluded

and that she no longer wishes to pursue this appeal. Accordingly, we grant her motion and reinstate

and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).



                                      __________________________________________

                                      Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: May 14, 2013